TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00169-CV


Austin Independent School District, Appellant

v.

Christina Bell Lowery, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN501387, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N


	I concur in the Court's judgment, but I would affirm the district court's order solely
on the basis that, as matter of statutory construction, Lowery's particular claim here does not fall
within the exhaustion-of-remedies requirement under the education code.  AISD does not explain
how Lowery's claim falls within the education code's current exhaustion requirement.  Nor does it
point to any other statutory basis for requiring Lowery to exhaust whatever administrative remedies
AISD provides under its policies or rules in addition to exhausting her remedies under the TCHRA. 
We need go no further in overruling AISD's first issue.
	The majority, in my view, sweeps unnecessarily broadly in suggesting that a school
employee's TCHRA claim could never be subject to the education code's exhaustion requirements 

and how, in such an instance, those statutory schemes should be reconciled.
	I otherwise join in the majority's opinion affirming the district court's order.
 

					__________________________________________
					Bob Pemberton, Justice
Before Justices B.A. Smith, Pemberton and Waldrop
Filed:   November 30, 2006